                      UNITED STATES DISTRICT COURT

                                DISTRICT OF MAINE


 JAY PARKER LUNT DRESSER,                  )
                                           )
                         PLAINTIFF         )
                                           )
 V.                                        )       CIVIL NO. 1:18-CV-317-DBH
                                           )
 STATE OF MAINE,      ET AL.,              )
                                           )
                         DEFENDANTS        )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


      On October 12, 2018, the United States Magistrate Judge filed with the

court, with a copy to the plaintiff, his Recommended Decision After Review of

Plaintiff’s Complaint Pursuant to 28 U.S.C. § 1915. The time within which to file

objections expired on October 26, 2018, and no objection has been filed. The

Magistrate Judge notified the plaintiff that failure to object would waive his right

to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. After a review pursuant to 28 U.S.C. § 1915(e)(2), the

plaintiff’s Complaint is DISMISSED.

      SO ORDERED.

      DATED THIS 5TH DAY OF NOVEMBER, 2018

                                               /S/D. BROCK HORNBY
                                               D. BROCK HORNBY
                                               UNITED STATES DISTRICT JUDGE
